              Case 2:20-cr-00109-JLR Document 55 Filed 09/10/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                     CASE NO. CR20-0109JLR

11                               Plaintiff,               ORDER
                   v.
12
            CHRISTOPHER TOLLIVER,
13
                                 Defendant.
14

15          Before the court is Defendant Christopher Tolliver’s motion to correct the

16   sentence the court imposed in this case or amend the judgment. (Mot. (Dkt. # 51); see

17   also Reply (Dkt. # 54).) Plaintiff the United States of America (“the Government”)

18   opposes Mr. Tolliver’s motion. (Resp. (Dkt. # 52).) The court has considered the

19   motion, all documents filed in support of the motion, the relevant portions of the record,

20   and the governing law. Being fully advised, the court GRANTS Mr. Tolliver’s motion.

21          On April 7, 2020, Mr. Tolliver was arrested by Seattle Police Department officers

22   and detained in state custody on a charge of Violation of the Uniform Controlled


     ORDER - 1
                Case 2:20-cr-00109-JLR Document 55 Filed 09/10/21 Page 2 of 4




 1   Substances Act (“VUCSA”). (See Compl. (Dkt. # 1) ¶¶ 7-14; see also Mot. Ex. 4

 2   (Judgment and Sentence, State of Washington v. Tolliver, No. 19-00734-1 KNT (King

 3   Cnty. Super. July 8, 2020) (“Original State Judgment”).) On April 16, 2020, the

 4   Government filed a federal criminal complaint charging Mr. Tolliver with being a felon

 5   in possession of a firearm during the incident for which he was arrested on April 7. (See

 6   generally Compl.) On July 8, 2020, the King County Superior Court sentenced Mr.

 7   Tolliver to 60 months of imprisonment on the VUCSA charge, to run concurrently with

 8   his federal criminal case. (See Original State Judgment at 4.)

 9          On July 10, 2020, Mr. Tolliver made his initial appearance in this court pursuant

10   to a writ of habeas corpus ad prosequendum. (7/10/20 Min. Entry (Dkt. # 9); see also

11   Writ (Dkt. # 6).) The court ordered Mr. Tolliver detained on the felon in possession

12   charge and Mr. Tolliver was transferred to federal custody that same day. (See 7/10/20

13   Min. Entry; see also Detention Order (Dkt. # 10).)

14          Mr. Tolliver pleaded guilty to the federal felon in possession charge on January

15   20, 2021. (1/20/21 Min. Entry (Dkt. # 32).) On May 3, 2021, the court sentenced him to

16   a term of 37 months in custody, to run concurrently with the sentence imposed in King

17   County Superior Court. (5/3/21 Min. Entry (Dkt. # 45); Judgment (Dkt. # 46).)

18          On May 5, 2021, the King County Superior Court reduced Mr. Tolliver’s sentence

19   from 60 months to 20 months pursuant to the Washington State Supreme Court’s

20   decision in State v. Blake, 481 P.3d 521 (Wash. 2021). 1 (Mot. Ex. 3 at 1-3 (Mot. and

21
            1
              In Blake, the Washington Supreme Court held that Washington’s strict liability drug
22   possession statute criminalized unintentional, unknowing possession of controlled substances in


     ORDER - 2
                Case 2:20-cr-00109-JLR Document 55 Filed 09/10/21 Page 3 of 4




 1   Order to Amend Judgment and Sentence Pursuant to Blake, State of Washington v.

 2   Tolliver, No. 19-00734-1 KNT (King Cnty. Super. May 5, 2020) (“Amended State

 3   Judgment”)).)

 4          After Mr. Tolliver arrived at FCI Victorville to serve his federal sentence, the

 5   Bureau of Prisons (“BOP”) advised him that his federal sentence would run from May 3,

 6   2021—the date on which the court imposed its sentence on the felon in possession

 7   charge—rather than from July 10, 2020, when he first entered federal custody. (See Mot.

 8   at 2.) Mr. Tolliver asked the BOP to apply the time he spent in federal custody before his

 9   sentencing to his federal sentence. (Id. at 3.) The BOP denied the request. (Id.; see Mot.

10   Ex. 1 (“BOP Response”). 2)

11          Mr. Tolliver now asks the court to amend its judgment to clarify that he should be

12   given credit for the approximately nine months he served in federal custody between July

13   10, 2020, and his sentencing on May 3, 2021. (See generally Mot.) The Government

14   opposes the request, arguing that Mr. Tolliver “is impermissibly seeking double credit

15   (federal and state credit) for the presentence time-served in federal custody pursuant to

16   the writ” of habeas corpus ad prosequendum. (Resp. at 1-2.) It further contends that Mr.

17   Tolliver’s request is time-barred under Federal Rule of Criminal Procedure 35(a), which

18
     violation of the state and federal due process clauses and was therefore unconstitutional. Id. at
19   534. Accordingly, the King County Superior Court vacated several of the underlying
     convictions upon which Mr. Tolliver’s original 60-month sentence was based and resentenced
20   him. (See generally Mot. Ex. 4.)
            2
              The BOP Response appears to address only the 92 days Mr. Tolliver served in state
21
     custody between his arrest and sentencing on the state-law charge. (See generally BOP
     Response.) It does not appear to address the time between Mr. Tolliver’s transfer to federal
22   custody and his sentencing on the federal charge. (See id.)


     ORDER - 3
              Case 2:20-cr-00109-JLR Document 55 Filed 09/10/21 Page 4 of 4




 1   requires a defendant to bring a motion to correct a sentence “that resulted from

 2   arithmetical, technical, or other clear error” within 14 days of entry of judgment. Fed. R.

 3   Crim. P. 35(a); (Resp. at 2).

 4          The court GRANTS Mr. Tolliver’s motion. When it imposed the sentence, the

 5   court intended that the sentence run from July 10, 2020, when Mr. Tolliver first entered

 6   federal custody. Rule 35 is not implicated here because there are no arithmetic, technical

 7   or other clear errors in the sentence itself—rather, the judgment was simply insufficiently

 8   clear that Mr. Tolliver was to receive credit toward his sentence for the time served in

 9   federal custody pre-sentencing. Accordingly, the court DIRECTS that an amended

10   judgment shall be entered in accordance with this order.

11          Dated this 10th day of September, 2021.

12

13                                                    A
                                                      JAMES L. ROBART
14
                                                      United States District Judge
15

16

17

18

19

20

21

22


     ORDER - 4
